Luke, J.
1. An indictment for larceny describing the property as “one nineteen-twenty model Studebaker Automobile windshield, taken from garage of J. J. Jordan on Church Street, Dublin, Georgia,” is a sufficient description of the property alleged to have been stolen to withstand a special demurrer which attacks the indictment upon the ground that the property alleged to have been stolen was not sufficiently described. The indictment is not subject to the demurrer urged.
2. The evidence amply authorized the defendant’s conviction. The court, - approving the verdict of guilty, properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.